34 A.3d 1247 (2012)
209 N.J. 34
In the Matter of Duncan G. CAMERON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-38 September Term 2011, 069637
Supreme Court of New Jersey.
February 1, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-221, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that DUNCAN G. CAMERON, formerly of PARAMUS, *1248 who was admitted to the bar of this State in 1991, and who has been temporarily suspended from the practice of law since April 6, 2011, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles in In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And DUNCAN G. CAMERON having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DUNCAN G. CAMERON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DUNCAN G. CAMERON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.